DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32,33,46,48,50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nicholson et al. (9013961).  Nicholson et al. disclose a pest deterrent system (abstract) ( wherein an intruder is also regarded as a pest)including at least one processing device that: determines a presence of a pest in accordance with sensor data from at least one sensor (column 3, lines 24- 39; column 4; lines 24-50; column 12, lines 9-12); determines a deterrent strategy ( column 2, line 52 -column 3, line 14; column 8, lines 1-16) wherein the multiple operating profiles indicate multiple deterrent 
In relation to claim 40, Nicholson et al. disclose a pest deterrent system wherein the at least one processing device determines sensed parameters from the sensor data, the sensed parameters including at least one: a pest size; a pest shape; a pest color; a pest thermal signature; a pest movement; a pest velocity; a pest acceleration; a pest location; a pest number; a pest concentration; and a pest response (column 12, lines 9-12 wherein the pest movement is sensed by the device). Nicholson et al. further discloses a pest deterrent system wherein  the at least one processing device: determines a pest type; and determines the deterrent strategy at least partially in accordance with the pest type (column 12 , lines 13-20); and further discloses wherein at least one processing device: stores response data indicative of a response of a pest to a particular deterrent strategy; and modifies the deterrent strategy using the response data (column 8, line 44 - column 12, line 26; claim 18). 

In relation to claim 46, it is disclosed wherein the at least one sensor includes at least one: a thermal sensor; a hyperspectral sensor; a laser range finder; an imaging device; a proximity sensor; a radio receiver; a motion sensor; and, an acoustic signal sensor (column 4, lines 24-50). In relation to claim 48, it is disclosed wherein the at least one deterrent includes at least one of: an acoustic signal generator; a light source; a motion generator; and, a request for human presence (column 1, line 57 — column 2, line 25); and further wherein the deterrent strategy defines at least one of:  an acoustic signal type; an acoustic signal location; an acoustic signal sequence; a motion type; a motion location; a motion sequence; a motion object; an illumination type; an illumination location; an illumination sequence; and, a request for human presence (column 8, line 44 - column 12, line 26 wherein the vibration profiles as implemented in selective stages refer to a motion sequence).



Claim(s) 32,33,46,48,50 and 51 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hampson (GB 2222473 A).  Hampson discloses a pest deterrent system (abstract; wherein an intruder is also regarded as a pest)including at least one y a motion detector, that the intruder continues to progress towards the building despite the employment of the initial deterrent strategy); and selectively modifies the deterrent strategy in accordance with the response of the pest (page 13, line 15 — page 14, line 16). The same reasoning also applies to independent claim 50 which is of similar scope to  claim 32 which is a method claim equivalent to the system of at least claim 32. 
In relation to claim 33, Hampson discloses a pest deterrent system wherein the system includes: a plurality of nodes, each node including: at least one node sensor for use in sensing a pest and at least one deterrent for use in deterring a pest and a hub in communication with the nodes, the hub indicating the at least one processing device (page 6, lines 9-15). The same reasoning also applies to claim 51 which is of similar scope to claim 33. Hampson discloses a pest deterrent system wherein the pest deterrent system is adapted to protect an area of land and where the nodes are at least one of: spaced throughout the area; and spaced along at least part of a boundary of 
Hampson disclose a pest deterrent system  wherein the at least one processing device: stores response data indicative of a response of a pest to a particular deterrent strategy; and modifies the deterrent strategy using the response data (page 16, line 21 - page 17, line 16 wherein there is an implication that response data is stored, even at least temporarily, in order to at least activate the spraying of the fluid on to the intruder).  
As to claim 46, Hampson discloses a pest deterrent system  wherein the at least one sensor includes at least one: a thermal sensor; a hyperspectral sensor; a laser range 
In relation to claim 48, it is disclosed wherein the at least one deterrent includes at least one of: an acoustic signal generator; a light source; a motion generator; and, a request for human presence (page 4, lines 4-18); and wherein the deterrent strategy defines at least one of:  an acoustic signal type; an acoustic signal location; an acoustic signal sequence; a motion type; a motion location; a motion sequence; a motion object; an illumination type; an illumination location; an illumination sequence; and, a request for human presence (page 4, lines 4-18; page 13, lines 5-22).
Claim(s) 32,48, 50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patterson et al. (2002/189551).  Patterson et al. disclose a pest deterrent system and method of using said system including at least one processing device 10 that: a) determines a presence of a pest in accordance with sensor data from at least one sensor 60; b) determines a deterrent strategy; c) causes at least one deterrent to be activated in accordance with the deterrent strategy [0015]; d) monitors a response of the pest to the activated deterrent in accordance with sensor data from at least one sensor; and, e) selectively modifies the deterrent strategy in accordance with the response of the pest [0024]; wherein the deterrent includes an acoustic signal and strategy, and a light/ illumination source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40,45 and 49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson.  Nicholson discloses at least pest movement, and modifies the deterrent strategy (claim 18); and wherein data is stored.  It is not specifically disclosed wherein at least one deterrent is activated in response to determining the presence of a predetermined number of pests. This  feature is considered to be a design modification that would be obvious to one skilled in the art wishing to change the arrangement to activate only when a certain number of pests is detected in order to conserve energy, or prevent inadvertent activations.
Claims 33 and 51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Seifer et al (2014/0071276).  Nicholson discloses a pest deterrent system that uses PCs, internet, cell phones, smart phones, and other computingdevices may be used to interface to the invention (in any embodiment) for various purposes (col. 7 lines 18-28); and wherein the system repel pests by the use of a vibration generator in multiple modes,can potentially be connected to a network of .  
Allowable Subject Matter
Claims 34-39,41-44,47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior are shows examples of pest deterrent systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644